Citation Nr: 1737400	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-47 571	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to October 30, 2012, and to a rating in excess of 70 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for service-connected hearing loss prior to April 10, 2015, and to a rating in excess of 40 percent thereafter.

3.  Entitlement to service connection for shell fragment wound residuals of the right forearm.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Whether a February 1971 rating decision should be reversed or revised on the basis of clear and unmistakable error (CUE) in assigning a 10 percent evaluation for shell fragment wound residuals of the right index finger.

7.  Entitlement to a total rating based upon individual unemployability (TDIU) prior to October 30, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Representative


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to May 1970, including combat service in the Republic of Vietnam and his decorations include the Bronze Star Medal with "V" device, the Air Medal with "V" device and the Purple Heart Medal.

This matter is before the Board of Veteran's Appeals (Board) on appeal from decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The TDIU claim is on appeal in accord with Rice v. Shinseki, 22 Vet. App. 447 (2009), and the Board has construed to the claim on the title page to reflect the fact this benefit has been awarded effective October 30, 2012.

The Veteran's accredited representative appeared on his behalf at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of that hearing is of record.


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, to include through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal to include as noted at his April 2017 hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


